Waite, J.
Whatever the law upon the subject may be in England, it is now settled in this state, that the clause in a deed acknowledging the payment of the consideration, is not designed to fix conclusively the amount paid or to be paid, but to prevent a resulting trust in the grantor. It is but prima facie evidence, liable to be varied or controuled, by parol proof, in cases collateral to the deed and the construction of it. Belden v. Seymour, 8 Conn. R. 304. Sparrow v. Smith, 5 Conn. R. 113. Baker v. Dewey, 1 Barn. & Cres. 704. (8 E. C. L. 193.) The same doctrine is recognized in Massachusetts and New-York. Clapp v. Tirrell, 20 Pick. 247. McCrea v. Purmort, 16 Wend. 460.
Hence, although the consideration expressed in the deed, was two thousand dollars, parol testimony was nevertheless admissible, for the purpose of showing what in fact was the real consideration. From that testimony it appears, that nothing was paid, but that the conveyance was given as an advancement to the son. He was, therefore, properly chargeable on that account.
The next inquiry is as to the amount for which he ought to be so charged. This must depend upon the meaning and intention of the grantor. The latter, being the owner of the property, and having the power to dispose of it at pleasure, might have conveyed it to his son as a gift, or partly as a gift, and partly by way of advancement.
Suppose the property had been in fact worth three thousand three hundred dollars, as claimed by the appellees;—and the grantor had stated in the deed, or upon his books, that the son was to be charged with the sum of one thousand dollars only, as advanced portion; and all that the property was worth over and above that sum, was a gift, for which the son was not to be charged in the final settlement of the estate; could there be any doubt as to the amount of the advancement? The testimony in this case leads to the same result.
*388The father could not justly charge the son with any sum by way of advancement greater than the value of the property; but he might charge him as much less as he pleased. Had there been no evidence as to the intent of the father in making the advancement, the value of the property would be prima facie evidence of the amount to be charged. But that intent, being shown, governs the amount.
Our opinion, therefore, is, that the evidence was properly admitted, by the superior court; that the decree of the court of probate charging the appellant with an advancement of two thousand dollars, is erroneous, and ought to be set aside; and that he ought to be charged only with the sum of one thousand dollars.
In this opinion, the other Judges concurred.
Decree of probate reversed.